 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
            In re Subpoena Duces Tecum
 8                                                      C20-93 TSZ
            served on Masters Enterprises, Inc.
            (Seattle) d/b/a Fax List
 9                                                      MINUTE ORDER
            Wholesalers
10
          The following Minute Order is made by direction of the Court, the Honorable
11
     Thomas S. Zilly, United States District Judge:
12         (1)    Robert Kahn’s Motion for Relief Under Rule 60(b), docket no. 19, is
                  GRANTED. Kahn is the plaintiff in the underlying action Kahn v. Grand
13                Slam Enterprises, LLC, et al., which is pending in the Northern District of
                  Georgia. Kahn moved this Court to compel a third party to the underlying
14                action, Masters Enterprises (“Masters”), for compliance with a subpoena
                  duces tecum. See docket no. 1. On January 31, 2020, this Court entered its
15                Minute Order, docket no. 18, denying Kahn’s motion, because Masters
                  contended that it had fully responded to Kahn’s subpoena duces tecum and
16                therefore Kahn’s request that James Masters, Masters’ sole shareholder,
                  officer, and employee, submit his personal computer to forensic analysis to
17                try to uncover lost data would not be proportional to the needs of the case
                  pursuant to Federal Rule of Civil Procedure 26(b)(1). Kahn had also failed
18                to demonstrate that the material he sought with the subpoena could be
                  obtained through other means, such as from the parties to the underlying
19                case in Georgia. Kahn now seeks relief from the Court’s Minute Order
                  pursuant to Federal Rule of Civil Procedure 60(b), which authorizes a court
20                to grant relief from an order for misrepresentation and any other reason that
                  justifies relief. The Court finds that Kahn has met his burden under Rule
21                60(b). Kahn now demonstrates that he has unsuccessfully sought the
                  discovery at issue from the parties in the underlying case. See Hershovitz
22                Decl., docket no. 20 at ¶¶ 15-19, 21; Cronnolly Decl., docket no. 21 at
23

     MINUTE ORDER - 1
 1              ¶¶ 12-17. Kahn’s computer forensic expert also contends that the requested
                discovery may be recoverable from Masters’ computer despite Masters’
 2              contention that the data is lost. Docket no. 19 at ¶¶ 9-11. Because the
                discovery Kahn seeks is unavailable through other means and it is possible
 3              to obtain through forensic analysis of Masters’ personal computer, the
                Court finds that pursuant to Federal Rule of Civil Procedure 26(b)(1),
 4              Masters’ submission of his personal computer for forensic analysis is
                proportional to the needs of the case. The Court’s January 31, 2020 Minute
 5              Order, docket no. 18, is VACATED. The Motion to Compel Compliance
                with Subpoena Duces Tecum Against Masters Enterprises, Inc. (Seattle)
 6              d/b/a Fax List Wholesalers, docket no. 1, is GRANTED. Masters
                Enterprises, Inc. (Seattle) d/b/a Fax List Wholesalers is ORDERED to take
 7              the following actions within 30 days of entry of this Order as follows:

 8              (a) Masters shall produce all documents and data files specified in Kahn’s
                    Subpoena to Kahn’s counsel by email to marc@hershovitz.com and
 9                  jessica.kerr@hcmp.com (the production with respect to each document
                    should include, as specified in Kahn’s subpoena, all electronic versions
10                  and data files from email applications, as well as from word processing,
                    spreadsheet, database, or other electronic data repositories applicable to
11                  any attachments, and should be provided where possible in its native file
                    format and should include all original metadata for each electronic
12                  documents or data file); and

13              (b) Consistent with General Order No. 02-20, issued on March 17, 2020,
                    and Proclamation by the Governor No. 20-25, issued on March 23,
14                  2020, as soon as reasonably possible, Masters shall provide Kahn’s
                    counsel with access to Masters’ computers, cell phones, or other media
15                  on which the subpoenaed material was stored so that a computer-
                    forensics expert employed by Kahn can make a complete forensic image
16                  copy of the media. Masters shall coordinate with Kahn’s counsel with
                    respect to the date and time that Masters will provide Kahn’s counsel
17                  with such access.

          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19        Dated this 25th day of March, 2020.

20                                                 William M. McCool
                                                   Clerk
21
                                                   s/Karen Dews
22                                                 Deputy Clerk

23

     MINUTE ORDER - 2
